

Exhibit 10.4




AMENDMENT NO. 3 TO PINNACLE FINANCIAL PARTNERS, INC.
2004 EQUITY INCENTIVE PLAN




WHEREAS, the Board of Directors and shareholders of Pinnacle Financial Partners,
Inc., a Tennessee corporation (the "Company"), have previously adopted the 2004
Equity Incentive Plan (the "Plan"); and


WHEREAS, the Board of Directors and shareholders of the Company have previously
adopted Amendment No. 1 and Amendment No. 2 to the Plan; and
 
WHEREAS, pursuant to Section 13.1 of the Plan, the Company's Board of Directors
has retained the right to amend the Plan; and


WHEREAS, the Company's Board of Directors now desires to amend the Plan;


NOW, THEREFORE, IN CONSIDERATION of the premises and by resolution of the
Company's Board of Directors, the Plan is hereby amended as follows:


1. Section 4.2 of the Plan is deleted in its entirety and replaced with the
following:
 
“4.2 Adjustments. In the event that any extraordinary dividend or other
distribution (whether in the form of cash, Shares, other securities or other
property), recapitalization, stock split, reverse stock split, reorganization,
merger, consolidation, split-up, spin-off, combination, repurchase or exchange
of Shares or other securities of the Company, issuance of warrants or other
rights to purchase Shares or other securities of the Company, or other similar
corporate transaction or event affects the Shares then the Committee shall in an
equitable and proportionate manner (and, with respect to Incentive Stock
Options, in such manner as is consistent with Section 422 of the Code and the
regulations thereunder): (i) adjust (1) the aggregate number of Shares or other
securities of the Company (or number and kind of other securities or property)
with respect to which Awards may be granted under the Plan; (2) the number of
Shares or other securities of the Company (or number and kind of other
securities or property) subject to outstanding Awards under the Plan; and (3)
the grant or exercise price with respect to any Award under the Plan, provided
that the number of shares subject to any Award shall always be a whole number;
(ii) provide for an equivalent award in respect of securities of the surviving
entity of any merger, consolidation or other transaction or event having a
similar effect; or (iii) make provision for a cash payment to the holder of an
outstanding Award."


2. Except as expressly stated herein, all other portions of the Plan remain in
full force and effect.

 
 

--------------------------------------------------------------------------------

 



3. This Amendment No. 3 to the Pinnacle Financial Partners, Inc. 2004 Equity
Incentive Plan is effective this 19th day of September, 2006.






PINNACLE FINANCIAL PARTNERS, INC.


By:  /s/ Hugh M. Queener
Name: Hugh M. Queener 
Title: Secretary to the Board 
 